Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat. No. 6906968), hereinafter referred to as Kim in view of Zeiner et al. (US Pat. No. 5798645), hereinafter referred to Zeiner and in further view Muller et al. (US Pat. No. 6052738), hereinafter referred to as Muller. 
Referring to claim 1, Kim discloses an integrated circuit comprising: 
a slow input port (slow input port TG4, fig. 6) and a fast input port (fast input port TG6, fig. 6), the slow input port having a delay component that creates a delay in receiving a data signal (slow input port 17, fig. 6), and the fast input port having less delay than the slow input port (fast input port 16, fig. 6); and 

Zeiner discloses, what Kim lacks, a plurality of functional blocks (functional blocks 30, fig. 4) including a receiving functional block (receiving input port via mux 33, fig. 4) and a sending functional bock (sending via output block 29, fig. 4) distributed on the ASIC, each of the plurality of functional blocks to send and to receive data. 

Kim and Zeiner are analogous art because they are from the field of memory device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Zeiner before him or her, to modify the memory system of Kim to include the test delay for ASIC of Zeiner.
	The suggestion/motivation for doing so would have been to improve system design by determining race conditions. 
Therefore, it would have been obvious to combine Zeiner with Kim to obtain the invention as specified in the instant claim(s). 

Muller discloses, what Kim and Zeiner lack, slow input port (slow ports 202, fig. 2) and fast input port (fast input port ports 222, fig. 2).

        Kim, Zeiner and Muller are analogous art because they are from same field of endeavor in the input port and output devices. 

	The suggestion/motivation for doing so would have been to allow slow and fast access to the system. Therefore, it would have been obvious to combine Kim and Zeiner with Muller to obtain the invention as specified in the instant claim.

As to claim 2, Kim discloses the ASIC of claim 1, the switch coupling the slow input port to the data signal if the receiving functional block is at a physical distance from the sending functional block that is less than a corresponding predetermined time threshold (slow delay 17, fig. 6).  

As to claim 3, Kim discloses the ASIC of claim 1, further comprising a power rail to which the fast input port is coupled by the switch to disable the fast input port (TG4, fig. 6).  

As to claim 4, Kim discloses the ASIC of claim 2, the switch coupling the fast input port to the data signal if the receiving functional block is at a time delay from the sending functional block that is greater than the predetermined time threshold (fast delay 16, fig. 6).  

As to claim 5, the modified system of Kim does not disclose the slow input port and the fast input port being coupled to each other via a logical OR-gate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim and Zeiner to include the slow input port and the fast input port being coupled to each other via a logical OR-gate since they are merely a design choice. 



As to claim 7, Kim discloses the ASIC of claim 1, the switch being one of a switching element in a distributed switching configuration (s1 and s2, fig. 6) and a central switch (switch 12, fig. 5). 

As to claim 8, Kim discloses the ASIC of claim 2, the predetermined time threshold being determined based on a setup and hold timing of the input ports to the plurality of functional blocks (decoder 13, fig. 5).  

As to claim 9, Zeiner discloses the ASIC of claim 1, the plurality of the functional blocks being identical (identical blocks 60, fig. 6).  

Claims 10 - 16 recite the corresponding limitation of claims 1 - 7. Therefore, they are rejected accordingly.
Claims 17 - 20 recite the corresponding limitation of claims 1 - 4. Therefore, they are rejected accordingly.

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184